RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit Rule 206
                                        File Name: 08a0458p.06

                 UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


 CHERRY HILL VINEYARDS, LLC; WILLIAM G. X
                                                  -
                           Plaintiffs-Appellees, --
 SCHNEIDER, JR.; JOHN D. REILLY, JR.,

                                                  -
                                                                   No. 07-5128

                                                  ,
                                                   >
                                                  -
            v.

                                                  -
                                                  -
 CHRISTOPHER L. LILLY, in his official
                                                  -
 capacity as Executive Director of the
 Kentucky Office of Alcoholic Beverage            -
                                                  -
                                     Defendant, -
 Control,
                                                  -
                                                  -
 WINE AND SPIRITS WHOLESALERS OF                  -
                                                  -
              Intervening Defendant-Appellant. -
 KENTUCKY, INC.,
                                                  -
                                                 N

                          Appeal from the United States District Court
                       for the Western District of Kentucky at Louisville.
                      No. 05-00289—Charles R. Simpson, District Judge.

                                   Argued: September 18, 2008
                            Decided and Filed: December 24, 2008
                                                                                                     *
   Before: CLAY and GRIFFIN, Circuit Judges; STAFFORD, Senior District Judge.

                                       _________________

                                             COUNSEL
ARGUED: Kenneth S. Handmaker, MIDDLETON & REUTLINGER, Louisville,
Kentucky, for Appellant.            James Alexander Tanford, INDIANA UNIVERSITY
SCHOOL OF LAW, Bloomington, Indiana, for Appellees. ON BRIEF: Kenneth S.



         *
          The Honorable William H. Stafford, Senior United States District Judge for the Northern District
of Florida, sitting by designation.


                                                    1
No. 07-5128         Cherry Hill Vineyards, et al. v. Lilly                           Page 2


Handmaker, Kevin L. Chlarson, MIDDLETON & REUTLINGER, Louisville, Kentucky,
Daniel R. Meyer, Louisville, Kentucky, for Appellant. James Alexander Tanford,
INDIANA UNIVERSITY SCHOOL OF LAW, Bloomington, Indiana, for Appellees.
Carter G. Phillips, SIDLEY AUSTIN LLP, Washington, D.C., Robert S. Jones, OFFICE
OF THE ATTORNEY GENERAL, Frankfort, Kentucky, for Amici Curiae.

                                  _________________

                                        OPINION
                                  _________________

        CLAY, Circuit Judge. Intervenor Wine and Spirits Wholesalers of Kentucky,
Inc., appeals the district court’s grant of partial summary judgment to Plaintiffs Cherry
Hill Vineyards, LLC, William G. Schneider, Jr., and John D. Reilly, Jr. Plaintiffs filed
suit pursuant to 42 U.S.C. § 1983, successfully challenging the constitutionality of
certain provisions of Kentucky’s laws regulating small farm wineries. The district court
ruled, pursuant to the Supreme Court’s decision in Granholm v. Heald, 544 U.S. 460
(2005), that the in-person purchase requirement in portions of Kentucky’s statutory
scheme discriminated against interstate commerce by limiting the ability of out-of-state
small farm wineries to sell and ship wine to Kentucky consumers. For the reasons that
follow, we AFFIRM the judgment of the district court.

                                    BACKGROUND

        I.      Procedural History

        In deciding Granholm, the Supreme Court held that state laws permitting in-state
wineries to directly ship their products to customers and restricting out-of-state wineries’
ability to do so violate the dormant Commerce Clause. On May 16, 2005, the same day
that Granholm was decided, Huber Winery, Schneider, and Reilly (“Plaintiffs”) filed a
complaint in United States District Court for the Western District of Kentucky against
Defendant Lajuana S. Wilcher, in her official capacity as Secretary of the Kentucky
No. 07-5128            Cherry Hill Vineyards, et al. v. Lilly                                     Page 3


Environmental and Public Protection Cabinet, and Lavoyed Hudgins,1 in his official
capacity as Executive Director of the Kentucky Department of Alcoholic Beverage
Control (“Defendants”).

         Plaintiffs filed a claim pursuant to 42 U.S.C. § 1983, alleging that Kentucky
statutes violated the Commerce Clause by discriminating against out-of-state wineries
with respect to wine sales to customers and to licensed retailers. Plaintiffs’ complaint
explained that Huber Winery owns and operates a winery located in Starlight, Indiana
and would sell and deliver wine directly to Kentucky residents but for Kentucky’s
restrictions on the direct shipping of wine by out-of-state wineries. Plaintiffs Schneider
and Reilly, residents of Kentucky, are regular wine purchasers who would have out-of-
state wine shipped directly to them if not for Kentucky’s direct shipping restrictions.

         On July 7, 2005, Wine and Spirits Wholesalers of Kentucky Inc (“the
Wholesalers”), a non-profit corporation whose members are licensed Kentucky
wholesalers, filed a motion to intervene which was granted by the district court. After
Plaintiffs filed a motion for judgment on the pleadings, the case was held in abeyance
in anticipation of pending legislation. Plaintiffs amended their complaint on February
7, 2006, adding Cherry Hill Vineyards, LLC, an Oregon winery, as a plaintiff.2

         In April 2006, the Kentucky legislature responded to Granholm by enacting
Senate Bill 82 (“SB 82"), 2006 Ky. Act, Ch. 179, revising its regulation of wine. On
May 18, 2006, Plaintiffs filed a second amended complaint, addressing the amended
statutory language contained in SB 82. Because the bill would not come into effect until
January 1, 2007, the district court ruled on Plaintiffs’ July 21, 2005 motion for judgment
on the pleadings on August 22, 2006, holding portions of the Kentucky statutory scheme




         1
           Lavoyed Hudgins has been replaced in this appeal by Christopher L. Lilly, the current executive
director of the Kentucky Office of Alcoholic Beverage Control.
         2
         The parties later stipulated to the dismissal of Huber Winery as a plaintiff and Lajuana S.
Wilcher as a defendant.
No. 07-5128          Cherry Hill Vineyards, et al. v. Lilly                                Page 4


unconstitutional.3 Defendants and the Wholesalers appealed the district court’s order
to this Court, but on January 1, 2007 when SB 82 came into effect, the appeals became
moot and were dismissed.

        On May 18, 2006, Plaintiffs filed a second amended complaint for declaratory
relief pursuant to 42 U.S.C. § 1983. Plaintiffs claimed that Kentucky’s statutory scheme
violated the Commerce Clause by discriminating against out-of-state wineries with
respect to sales to consumers and to licensed retail wine sellers, and requested a
judgment “declaring Kentucky’s statutory scheme that restricts the ability of out-of-state
wineries to sell and ship wine directly to consumers and retail license holders within the
Commonwealth of Kentucky unconstitutional.” In their second amended complaint,
Plaintiffs also requested a permanent injunction prohibiting from enforcing provisions
of KRS §§ 244.165, 243.020, 243.032, 243.100(f), 243.200, and 243.155 “that prohibit
out-of-state wineries from selling and shipping wine directly to consumers and retail
package and retail drink license holders in Kentucky and requiring them to permit such
direct sales and shipment.”

        The parties then filed cross-motions for summary judgment, which were granted
in part and denied in part on December 26, 2006. The district court upheld the
constitutionality of the challenged sections of the revised statutes, but declared the in-
person purchase requirement of KRS §§ 243.155 and 244.165 unconstitutional “as it
discriminates in practical effect against out-of-state small farm wineries, and has not
been shown to advance the legitimate local purposes asserted that cannot be adequately
served by reasonable nondiscriminatory alternatives.”               Cherry Hill Vineyards v.
Hudgins, 488 F. Supp. 2d 601, 625 (W.D. Ky. 2006). Pursuant to this holding, the
district court ordered the in-person requirement stricken from both statutes and enjoined
Defendants from enforcing the requirement. Defendants did not appeal the district
court’s judgment.



        3
         The district court’s August 22, 2006 order held unconstitutional portions of KRS
§§ 241.010(22), 241.010(45) and 243.156(c) and the entirety of KRS §§ 243.155(1)(f)(1), 243.155(2),
243.156(h)(1) and 243.156(3) and enjoined Defendants from enforcing these provisions.
No. 07-5128         Cherry Hill Vineyards, et al. v. Lilly                            Page 5


        On January 19, 2007, the intervening Wholesalers filed a timely notice of appeal.
Plaintiffs subsequently filed a motion to dismiss, claiming that the Wholesalers lacked
standing to appeal because Defendants abandoned the suit. This motion has not been
ruled on and has been sent to a merits panel for disposition.

        II.     Statutory Framework

        As part of its overall regulation of alcohol manufacturing and distribution,
Kentucky regulates the sale of wine from “small farm wineries,” which are defined as
wineries producing no more than 50,000 gallons of wine per year. KRS § 241.010(46).
Any in-state or out-of-state small farm winery may apply for a small farm winery
license. KRS § 243.155(1). This license allows a winery to ship its wine to a Kentucky
customer if: “1.) The wine is purchased by the customer in person at the small farm
winery; 2.) The wine is shipped by licensed common carrier; and 3.) The amount of wine
shipped is limited to two (2) cases per customer per visit.” KRS § 243.155(2)(g); KRS
§ 244.165(2) (explicitly listing the same conditions on shipping to Kentucky customers
for out-of-state small farm wineries). If an out-of-state small farm winery ships wine
directly to Kentucky customers in violation of these conditions, the winery faces
criminal penalties. KRS § 244.165.

                                      DISCUSSION

        I.      An Intervenor’s Standing to Appeal

        Plaintiffs claim that the Wholesalers lack standing to appeal the district court’s
judgment because Defendants declined to appeal the decision.

        As this Court has explained, “[a]n intervenor need not have the same standing
necessary to initiate a lawsuit in order to intervene in an existing district court suit where
the plaintiff has standing.” Associated Builders & Contractors v. Perry, 16 F.3d 688,
690 (6th Cir. 1994) (citing Trbovich v. United Mine Workers, 404 U.S. 528, 536-39
(1972)). The intervenor normally has the right to appeal an adverse final judgment by
a trial court, just as any other party can. Stringfellow v. Concerned Neighbors in Action,
480 U.S. 370, 375-76 (1987).
No. 07-5128         Cherry Hill Vineyards, et al. v. Lilly                           Page 6


        Nonetheless, an intervenor seeking to appeal, like any other party, must fulfill
the requirements of Article III of the Constitution before it can continue to pursue an
action in the absence of the party on whose side intervention was permitted. Diamond
v. Charles, 476 U.S. 54, 68 (1986). Accordingly, the standing requirement may bar an
appeal even though an intervenor had standing before the district court. United States
v. Van, 931 F.2d 384, 387 (6th Cir. 1991).
        Article III of the Constitution confines federal courts to adjudicating actual cases
or controversies. Allen v. Wright, 468 U.S. 737, 750 (1984). The plaintiff “must allege
personal injury fairly traceable to the defendant’s allegedly unlawful conduct and likely
to be redressed by the requested relief.” Id. at 751. To establish injury in fact, a party
must allege “‘such a personal stake in the outcome of the controversy’ as to warrant his
invocation of federal-court jurisdiction.” Warth v. Seldin, 422 U.S. 490, 498 (1975)
(quoting Baker v. Carr, 369 U.S. 186, 204 (1962)). Although the type of injury that
conveys standing has not been precisely defined, the alleged injury must be “distinct and
palpable,” and “not ‘abstract’ or ‘conjectural’ or ‘hypothetical.’” Perry, 16 F.3d at 691
(quoting Allen, 468 U.S. at 751).        Palpable economic injuries “have long been
recognized as sufficient to lay the basis for standing, with or without a specific statutory
provision for judicial review.” Sierra Club v. Morton, 405 U.S. 727, 733-34 (1972).

        Here, we find that the Wholesalers face a palpable economic injury that is
sufficient to provide the basis for standing. The district court order declaring the in-
person requirement of KRS §§ 243.155 and 244.165 unconstitutional allows small farm
wineries to sell directly to consumers, thereby bypassing the wholesaler tier of
Kentucky’s three tier distribution system. Before the district court’s ruling, small farm
wineries were statutorily prevented from making direct sales unless the in-person
purchase requirement was met, and were effectively required to pass through the
wholesaler tier if they wished to reach Kentucky consumers. After the district court’s
ruling, however, small farm wineries can ship up to two cases of wine directly to
consumers without an in-person purchase, and the Wholesalers are denied potential
profits from each of these sales.
No. 07-5128         Cherry Hill Vineyards, et al. v. Lilly                            Page 7


        Plaintiffs do not contend that the Wholesalers lack a palpable economic interest
in the outcome of the case. Instead, Plaintiffs rely upon Diamond, 476 U.S. 54, and
Perry, 16 F.3d 688, for the proposition that “an intervening trade association does not
have standing to appeal a judgment that a state law is unconstitutional if the State
accepts the ruling and elects not to appeal.”

        In Diamond, the Supreme Court held that a doctor who had intervened in a
challenge to an Illinois abortion law lacked standing to defend the law when the State
of Illinois failed to challenge an unfavorable appellate court decision. 476 U.S. at 56.
The Court noted that if Illinois had sought review of the decision, both Illinois and the
intervenor would have had standing. Id. at 63. Diamond, the intervening doctor,
attempted to equate his position with that of the opposing parties, doctors who brought
suit because the abortion law potentially subjected them to criminal prosecution. The
Supreme Court rejected Diamond’s argument because Diamond, unlike doctors who had
an interest in being free from criminal prosecution, had no judicially cognizable interest
in compelling the state to bring criminal prosecutions against other doctors. Id. at 64.
In a broad statement that is the focus of Plaintiffs in this case, the Court explained that
“[b]ecause the State alone is entitled to create a legal code, only the State has the kind
of ‘direct stake’ identified in Sierra Club . . . in defending the standards embodied in that
code.” Diamond, 476 U.S. at 65 (quoting Sierra Club, 405 U.S. at 740).

        However, contrary to Plaintiffs’ representations, Diamond does not preclude
intervenors from appealing when the state fails to appeal, as long as the intervenors can
independently establish standing. Diamond, 476 U.S. at 68. See also Maine v. Taylor,
477 U.S. 131, 136-37 (1986) (recognizing that “intervenors in lower federal courts may
seek review in this Court on their own, so long as they have ‘a sufficient stake in the
outcome of the controversy’ to satisfy the constitutional requirement of genuine
adversity”) (citation omitted). Ultimately, the Diamond Court explained that the
intervening doctor lacked standing because he was not able to assert an injury in fact and
“an intervenor’s right to continue a suit in the absence of the party on whose side
intervention was permitted is contingent upon a showing by the intervenor that he fulfills
No. 07-5128         Cherry Hill Vineyards, et al. v. Lilly                         Page 8


the requirements of Art. III.” Diamond, 476 U.S. at 68. The intervening Wholesalers
in this case stand to suffer a concrete economic loss as a result of the district court’s
judgment and cannot be equated to the intervening doctor in Diamond, who had no
economic or personal stake in the outcome of the case.

        Plaintiffs also rely upon Perry to support their argument that the Wholesalers
lack standing. In Perry, this Court found that NECA, a trade organization, lacked
standing to appeal a district court’s judgment striking down Michigan’s laws governing
apprenticeship. Although NECA argued that it had standing because it had an interest
in the enforcement of industry safety and quality standards and in the competitiveness
of the licensed electrical contractors it represented, this Court found that it was
dispositive that Michigan did not appeal the district court’s decision. Perry, 16 F.3d at
692. Relying upon Diamond, this Court held that “because NECA cannot . . . compel
the State to enforce a law which it has chosen to abandon, NECA cannot demonstrate
the kind of interest necessary to confer standing to prosecute this appeal.” Id. at 693.

        Plaintiffs argue that Perry precludes any intervenor from appealing a judgment
that a state law is unconstitutional when the state elects not to appeal. While Perry does
provide support for this argument, we decline to apply Perry as broadly as the Plaintiffs
suggest, and hold that an intervenor does have standing to appeal an adverse judgment,
even if the state declines to appeal it, if the intervenor can independently demonstrate
that he fulfills the requirements of Article III.

        Our conception of standing comports with the Supreme Court’s statement that
“an intervenor’s right to continue a suit in the absence of the party on whose side
intervention was permitted is contingent upon a showing by the intervenor that he fulfills
the requirements of Art. III.” Diamond, 476 U.S. at 68. See also Taylor, 477 U.S. at
136-37; Sierra Club, 405 U.S. at 733 (holding that intervenors in lower federal courts
may seek appellate review on their own, so long as they have a sufficient stake in the
outcome of the controversy to satisfy the constitutional requirement of genuine
adversity). It also comports with the Supreme Court’s analysis of standing in Bryant v.
Yellen, where the Supreme Court expressly recognized that a group of intervening farm
No. 07-5128          Cherry Hill Vineyards, et al. v. Lilly                           Page 9


workers “had a sufficient stake in the outcome of the controversy to afford them standing
to appeal the District Court’s decision[,]” notwithstanding the fact that the government,
who had the sole power to enforce the statute, had withdrawn. 447 U.S. 352, 367-68
(1980).

          As acknowledged in a concurring opinion in Perry, there are a number of cases
where two private parties were fully entitled to litigate the constitutionality or validity
of state statutes. 16 F.3d at 694 (Merritt, J., concurring) (citing Martin v. Hunter's
Lessee, 14 U.S. 304 (1816); Gibbons v. Ogden, 22 U.S. 1 (1824); Charles River Bridge
v. Warren Bridge, 36 U.S. 420 (1837); West Coast Hotel v. Parrish, 300 U.S. 379
(1937); Mullane v. Central Hanover Bank & Trust, 339 U.S. 306 (1950)). These cases
reinforce the proposition that private parties can litigate the constitutionality or validity
of state statutes, with or without the state’s participation, so long as each party has a
sufficient personal stake in the outcome of the controversy so as to establish standing.

          Ultimately, in a case such as this, where the intervening Wholesalers stand to
suffer a concrete economic loss as a result of the district court’s judgment, they face the
type of palpable economic injuries that "have long been recognized as sufficient to lay
the basis for standing." Sierra Club, 405 U.S. at 733-34. Accordingly, we conclude that
the Wholesalers have standing to pursue this appeal.

          II.    The Constitutionality of the Challenged Statutes

          Having found that the Wholesalers have standing to pursue this appeal, we now
turn to the Wholesalers’ argument that the district court erred when it granted in part
Plaintiffs’ motion for summary judgment and held portions of Kentucky's statutory
provisions unconstitutional.

          We review de novo the district court’s grant of summary judgment. Lenscrafters,
Inc. v. Robinson, 403 F.3d 798, 802 (6th Cir. 2005). Summary judgment is appropriate
where no genuine issue of material fact exists and the moving party is entitled to
judgment as a matter of law. Fed. R. Civ. P. 56(c). A court considering a summary
judgment motion considers the facts in the light most favorable to the nonmoving party
No. 07-5128            Cherry Hill Vineyards, et al. v. Lilly                                      Page 10


and draws all reasonable inferences in favor of the nonmoving party. Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The constitutionality of a
state statute is a question of law which this Court reviews de novo. Cmtys. for Equity
v. Mich. High School Athletic Ass’n, 459 F.3d 676, 680 (6th Cir. 2006).

                  A. Commerce Clause Legal Standards

         This case asks the question of whether Kentucky’s laws governing the wine
industry violate the Commerce Clause. The plaintiff wineries filed suit filed after the
Supreme Court invalidated wine-related laws which allowed only in-state wineries to
sell and ship wine directly to consumers, Granholm, 544 U.S. 460, so a brief
examination of that case is warranted.

         The Granholm Court examined the interaction between the Twenty-first
Amendment to the Constitution, which grants broad authority to the states to regulate
alcohol importation and distribution, and the Commerce Clause, which prohibits
discrimination against out-of-state goods. 544 U.S. at 484-85. The Court held that “the
Twenty-first Amendment . . . does not displace the rule that States may not give a
discriminatory preference to their own producers.” Id. at 486; accord Bacchus Imports,
Ltd. V. Dias, 468 U.S. 263, 275-76 (1984). Although the Granholm Court addressed
statutes that it deemed to be facially discriminatory, the Court recognized that statutes
can discriminate against interstate commerce on their face or in effect. 544 U.S. at 487.4
Accordingly, when Plaintiffs allege practical effect discrimination, we must turn to other
Commerce Clause jurisprudence for guidance.

         To determine whether a statute violates the Commerce Clause, this Court must
first determine whether the statute discriminates against interstate commerce, either by


         4
           The Wholesalers argue that Granholm is inapplicable to this case because the statutes at issue
here are facially non-discriminatory. We reject this argument, noting that the Granholm Court clearly
acknowledged that statutes may also discriminate in effect. Id. at 487 (“when a state statute directly
regulates or discriminates against interstate commerce, or when its effect is to favor in-state economic
interests over out-of-state interests, we have generally struck down the statute without further inquiry”)
(emphasis added). See also W. Lynn Creamery v. Healy, 512 U.S. 186, 201 (1994) (“Commerce Clause
jurisprudence is not so rigid as to be controlled by the form by which a State erects barriers to commerce”);
Bacchus, 468 U.S. at 270 (a statute may be shown to violate the Commerce Clause based either upon its
discriminatory purpose or discriminatory effect).
No. 07-5128            Cherry Hill Vineyards, et al. v. Lilly                                     Page 11


discriminating on its face, by having a discriminatory purpose, or by discriminating in
practical effect. E. Ky. Res. v. Fiscal Court of Magoffin County, Ky., 127 F.3d 532, 540
(6th Cir. 1997) (citing Wyoming v. Oklahoma, 502 U.S. 437, 454-55 (1992)). If the
statute is not discriminatory, it is valid “unless the burdens on interstate commerce are
‘clearly excessive in relation to the putative local benefits.’" Pike v. Bruce Church, Inc.,
397 U.S. 137, 142 (1970)). See also United Haulers Ass'n v. Oneida-Herkimer Solid
Waste Mgmt. Auth., 127 S. Ct. 1786, 1797 (2007) (holding that Pike applies when a law
is directed to legitimate local concerns, with effects upon interstate commerce that are
only incidental).

         If the statute is discriminatory, however, it is virtually per se invalid, unless the
state can demonstrate that it “advances a legitimate local purpose that cannot be
adequately served by reasonable nondiscriminatory alternatives.” Granholm, 544 U.S.
at 489.5

                  B. The Discriminatory Nature of the Kentucky Statutes

         Turning to Kentucky’s statutory scheme, the threshold question is whether the
in-person purchase requirements of KRS §§ 243.155 and 244.165 are discriminatory.

         Plaintiffs concede that the statutes are not facially discriminatory, but argue that
the statutes discriminate against out-of-state wineries in practical effect. In order to
show that a law discriminates in practical effect, Plaintiffs must show “both how local
economic actors are favored by the legislation, and how out-of-state actors are burdened
by the legislation.” E. Ky. Res., 127 F.3d at 543.




         5
           This Court recently decided another case examining wine regulations, Jelovsek v. Bredesen, 545
F.3d 431 (6th Cir. 2008), which also interpreted the Supreme Court’s decision in Granholm. This Court
upheld Tennessee’s ban on direct shipment of wine to consumers, holding that the ban did not violate the
Commerce Clause because it applied equally to in-state and out-of-state wineries. Id. at 436. We rejected
other provisions of Tennessee’s statutory scheme, however, holding that they were facially discriminatory
in violation of the Commerce Clause. Id. at 440. These provisions included, inter alia, portions of a Grape
and Wine Law which restricted winery licenses to individuals who had been Tennessee residents for at
least two years and permitted Tennessee wineries to sell directly to customers without an additional license
if they used a sufficient percentage of Tennessee-grown grapes in their wine production. Id. at 434. This
case did not address the validity of an in-person purchase requirement such as the requirement that is at
issue here.
No. 07-5128         Cherry Hill Vineyards, et al. v. Lilly                          Page 12


        Plaintiffs argue, and the district court agreed, that the challenged statutes satisfy
this requirement because they present an economic barrier that both benefits in-state
wineries and burdens out-of-state wineries by making it financially infeasible for out-of-
state wineries to sell directly to Kentucky residents. Plaintiffs contend that with the
statutes in place, out-of-state wineries are either forced to incur the added cost of paying
a wholesaler or they must wait for Kentucky consumers to travel up to 4800 miles to
purchase out-of-state wine. Plaintiffs also claim that the in-person purchase requirement
benefits local wineries because it “grants in-state wineries access to the State’s
consumers on preferential terms” by driving up the cost of out-of-state wine, as
condemned in Granholm, 544 U.S. at 474-75.

        Plaintiffs present evidence that in Oregon, where Plaintiff Cherry Hill Vineyards
operates, there are approximately 300 wineries, most of which are small wineries like
Cherry Hill. Only 13 of these wineries supply wine to Kentucky, and some of those sell
only to restaurants. Plaintiffs argue that many small wineries do not produce enough
wine or have sufficient consumer demand to make it economical for wholesalers to carry
their products. The majority of wineries who do not have a wholesaler are foreclosed
from the Kentucky market altogether unless they can take orders directly from Kentucky
residents and ship wine. Under Kentucky’s in-person requirement, even if a winery has
established a relationship with an individual consumer or a restaurant and has verified
their age and shipping address, the customer must travel to the winery each time he or
she wishes to execute a purchase.

        In support of these general allegations, Plaintiff Cherry Hills avers that in order
to distribute their wine through a wholesaler, they and other wineries pay up to 50% of
their profits to the wholesaler, which can result in a profit differential of $10-15 per
bottle of wine. Plaintiffs also presented evidence of customers, including Plaintiffs
Schneider and Reilly, who would buy wines directly from out-of-state wineries but for
the in-purchase requirement.       Plaintiffs reference and discuss a Federal Trade
Commission (“FTC”) report which concluded that state laws like Kentucky’s, which
prevent direct sales and force producers to use wholesalers, create an
No. 07-5128        Cherry Hill Vineyards, et al. v. Lilly                        Page 13


anticompetitive barrier to e-commerce for small wineries. Federal Trade Commission,
Possible Anticompetitive Barriers to E-Commerce: Wine (2003), available at
http://www.ftc.gov/os/2003/07/winereport2.pdf.

       Based on this evidence, we agree that Kentucky’s in-person requirement makes
it economically and logistically infeasible for most consumers to purchase wine from
out-of-state small farm wineries. It is impractical for customers to travel hundreds or
thousands of miles to purchase wine in-person, and out-of-state wineries are clearly
burdened by Kentucky’s regulatory scheme.

       Plaintiffs must also show how local economic actors are favored by the
legislation See E. Ky. Res., 127 F.3d at 532. The benefits to state actors flow from the
same facts discussed above. Because of the economic and logistical barriers caused by
the in-person requirement, small Kentucky wineries benefit from less competition from
out-of-state wineries, especially from wineries in states such as Oregon, which are
located a great distance from Kentucky and whose wine may be deemed distinct or
preferable by consumers. Kentucky’s wholesalers receive benefits that are even more
direct: based upon the evidence presented by Plaintiffs, wineries such as Cherry Hill and
customers such as Reilly and Schneider would bypass Kentucky’s wholesalers altogether
if the in-person purchase requirement were lifted. As a consequence, the statute
guarantees the Wholesalers a source of revenue that would not exist but for the statute.

       This Court finds that Plaintiffs have presented specific evidence that meets the
burden of showing “both how local economic actors are favored by the legislation, and
how out-of-state actors are burdened by the legislation.” See E. Ky. Res., 127 F.3d at
532. Accordingly, this Court concludes that Plaintiffs have demonstrated that the
challenged statutes discriminate against interstate commerce in practical effect.

               C. Strict Scrutiny Analysis

       Our conclusion that the challenged statutes are discriminatory does not end the
inquiry. This Court must also consider whether Kentucky’s statutory regime “advances
a legitimate local purpose that cannot be adequately served by reasonable
No. 07-5128        Cherry Hill Vineyards, et al. v. Lilly                       Page 14


nondiscriminatory means.” See Granholm, 544 U.S. at 489 (quoting New Energy Co.
of Ind. v. Limbach, 486 U.S. 269, 278 (1988)).

       The Wholesalers argue that the in-person requirement was motivated by
Kentucky’s extensive problems with underage drinking. They provide and reference a
number of reports that discuss the problem of underage drinking and argue that the
elimination of the in-person requirement would create negative effects on alcohol
enforcement.

       This argument is almost identical to an argument that was presented and rejected
in Granholm. Based in part upon a report from the Federal Trade Commission, the
Granholm Court found “little evidence that the purchase of wine over the Internet by
minors is a problem,” and noted that wine is not the alcoholic beverage of choice among
youth. 544 U.S. at 490. The Granholm Court also remarked that even if there was a risk
of minors receiving direct shipments of wine, this risk is not addressed solely by
prohibiting shipment from wineries. As a less restrictive step to address this risk, the
Court pointed to the Model Direct Shipping Bill which would require age-verification
upon delivery of wine. Id. at 491.

       We agree with the reasoning of the Granholm Court, and note that the
Wholesalers have not presented evidence about underage drinking that is unique to
Kentucky and would warrant a different result. Also, as the district court noted,
Defendants and the Wholesalers presented no evidence that small farm wineries and
their shippers cannot or will not comply with existing or future shipping laws governing
deliveries of alcoholic beverages to Kentucky customers. Therefore, consistent with the
Granholm Court’s finding, we conclude that age verification upon delivery of wine is
a reasonable nondiscriminatory means to address the proferred state interest.

       The Wholesalers also reference Defendants’ arguments in the district court,
which include an argument that the in-person sales requirement is motivated by concerns
for tax revenue. Defendants predicted a heavy loss in sales and use tax if internet wine
sales were permitted. However, as the district court noted in its opinion, this argument
appears to assume that internet sales would be permitted without restrictions. Cherry
No. 07-5128         Cherry Hill Vineyards, et al. v. Lilly                          Page 15


Hill Vineyards, 488 F. Supp. at 620. Again, the Granholm Court addressed and rejected
a similar argument, and found that states can adequately collect tax revenue through
requiring a permit as a condition of direct shipping, relying upon self-reporting, and
utilizing federal remedies. This reasoning is directly applicable because, like the
defendants in Granholm, the Wholesalers have “not shown that tax evasion from out-of-
state wineries poses such a unique threat that it justifies discriminatory regimes.” 544
U.S. at 491-92.

        Ultimately, the Wholesalers fail to establish that the state regime advances a
legitimate local purpose that cannot be adequately served by reasonable
nondiscriminatory means. Consequently, we conclude that Kentucky’s in-person
purchase requirement, which is discriminatory in practical effect, violates the dormant
Commerce Clause.

        III.    The Choice of Remedy

        Finally, the Wholesalers argue that even if the in-person requirement does
discriminate against interstate commerce, the district court erred in its choice of remedy.

        This Court reviews the terms of an injunction issued by the district court for an
abuse of discretion. Herman Miller v. Palazzetti Imports and Exports, 270 F.3d 298,
326-27 (6th Cir. 2001). The district court abuses its discretion if it “applies the wrong
legal standard, misapplies the correct legal standard, or relies on clearly erroneous
findings of fact.” United States v. Szoka, 260 F.3d 516, 521 (6th Cir. 2001).

        When a district court finds that a statute is constitutionally defective, the court
“may either declare [the statute] a nullity and order that its benefits not extend to the
class that the legislature intended to benefit, or it may extend the coverage of the statute
to include those who are aggrieved by the exclusion.” Califano v. Westcott, 443 U.S. 76,
89 (1979) (quoting Welsh v. United States, 398 U.S. 333, 361 (1970)). Although the
choice between extension and nullification is within the constitutional competence of a
federal district court, ordinarily extension, rather than nullification is the proper course.
No. 07-5128         Cherry Hill Vineyards, et al. v. Lilly                         Page 16


Heckler v. Mathews, 465 U.S. 728, 739 n.5 (1984). However, when making this choice,
the district court must remain conscious not to circumvent the legislature’s intent. Id.

        Here, the district court invalidated the in-person requirements of KRS §§ 243.155
and 244.165 and enjoined Defendants from enforcing them, effectively extending direct
shipping rights to both in-state and out-of-state small farm wineries, subject to the two
case limit set forth in the statutes. The Wholesalers argue that the district court
circumvented the legislature’s intent by allowing uninhibited direct shipping, and that
a nullification remedy that banned all forms of direct shipment, both in-state and out-of-
state, would have respected the intent of the legislature.

        In support of this argument, the Wholesalers cite a number of district court
decisions in which the district court chose to apply the nullification remedy after
determining that a wine regulatory scheme violated the Commerce Clause. It is telling,
however, that Wholesalers do not argue that the district court was required to apply the
nullification remedy, and that they are unable to cite an appellate court case reversing
a district court case for failing to apply such a remedy.

        Plaintiffs, on the other hand, argue that because the General Assembly allowed
direct shipping subject to the statutory limitations, the legislature clearly intended both
to restrict youth access through age verification and to allow direct sales and shipments.
They argue that either remedy the district court could have chosen would have nullified
one part of the legislative will and affirmed the other.

        We find that although a nullification remedy was permissible, it is debatable
whether it would have been more consistent with the legislature’s intent. Ultimately, the
terms of an injunction are left to the discretion of the district judge. Herman Miller, 270
F.3d at 326-27. Here, there is no indication that the district court applied the wrong legal
standard, misapplied the correct legal standard, or relied on clearly erroneous findings
of fact. Consequently, we conclude that the district court did not abuse its discretion by
choosing between two permissible options for remedying a statute it found to be
unconstitutional.
No. 07-5128     Cherry Hill Vineyards, et al. v. Lilly                    Page 17


                                 CONCLUSION

      For the foregoing reasons, we AFFIRM the judgment of the district court.